EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 7 are allowed.
Authorization for this examiner’s amendment was given in an interview with Kevin Piotrowski Reg. No. 78,358 on February 8, 2021.

The application has been amended as follows: 
In the claims:
(Currently Amended)  A notification method of a mobile terminal using a plurality of notification modes, the notification method comprising:
receiving, at the mobile terminal, a new push message from a server, the new push message directed to an application from among a plurality of applications installed in the mobile terminal;
in response to reception of the new push message, determining a first configured notification mode of the mobile terminal, the first configured notification mode configured to control notifications of each of the plurality of applications installed at the mobile terminal;
determining a second configured notification mode configured at the mobile terminal, the second configured notification mode being specific to the application and configured to control notifications of the application, the second configured notification mode being a vibrate mode, a silent mode, or a notification-off mode; and
providing a notification on an arrival of the new push message, based on the determinations of the first configured notification mode and the second configured notification mode,
, in response to determining that the first configured notification mode is a ringtone mode[[,]]: 
obtain one or more predetermined time sections associated with the second configured notification mode, the one or more predetermined time sections being configured via one or more interfaces provided by the application, and 
provide the notification on the arrival of the new push message using a particular time section from among the one or more predetermined time sections associated with the second configured notification mode, the particular time section being inclusive of a time at which the new push message was received at the mobile terminal. 

7. 	(Currently Amended)  A notification method of a mobile terminal using a notification mode among a plurality of notification modes, the notification method being performed in response to reception of a new push message at the mobile terminal, and the method comprising:
determining a configured basic notification mode of the mobile terminal, the configured basic notification mode configured to control notifications of each of a plurality of applications installed at the mobile terminal;
determining a configured application notification mode of an application from among the plurality of applications installed in the mobile terminal, the new push message being directed to the application, and the configured application notification mode being specific to the application and configured to control notifications of the application, the configured application notification mode being a vibrate mode, a silent mode, or a notification-off mode; and
setting the notification mode of the mobile terminal as the configured basic notification mode or the configured application notification mode,
, in response to determining that the configured basic notification mode is a ringtone mode[[,]]: 
obtain one or more predetermined time sections associated with the configured application notification mode, the one or more predetermined time sections being configured via one or more interfaces provided by the application, and
set the notification mode of the mobile terminal using a particular time section from among the one or more predetermined time sections associated with the configured application notification mode, the particular time section being inclusive of a time at which the new push message was received at the mobile terminal. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: (B) During two telephonic interviews with applicant’s attorney, Mr. Piotrowski, On 1/28/21 and 2/8/21, the examiner stated that applicant’s remarks about overriding notification configurations based on timing of application specific notifications were persuasive, but he pointed out that applicant did not claim the notifications as being configured within the application. Thus, an amendment doing such was agreed to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/Primary Examiner, Art Unit 2457